Name: Commission Regulation (EEC) No 3524/89 of 24 November 1989 correcting Regulation (EEC) No 3460/89 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 89 Official Journal of the European Communities No L 344/23 COMMISSION REGULATION (EEC) No 3524/89 of 24 November 1989 correcting Regulation (EEC) No 3460/89 on the supply of various lots of skimmed-milk powder as food aid HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 3460/89 the partial quantity *30' opposite M 7 in lot M is hereby replaced by '330'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 3460/89 (3) issued an invitation to tender for the supply, as food aid, of 8 935 tonnes of skimmed-milk powder for Euronaid ; Whereas a mistake has crept into that Regulation ; whereas the Regulation in question should be corrected accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( l):OJ No L 370, 30. 12. 1986, p . 1 . (&gt;) OJ No L 172, 21 . 6 . 1989, p, 1 . (3) OJ No L 334, 18 . 11 . 1989, p . 9 .